NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                      SEP 2 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 DE ANDRE CERRONE SCOTT,                          No. 14-16653

              Petitioner - Appellant,             D.C. No. 2:10-cv-02492-WBS

    v.
                                                  MEMORANDUM*
 MIKE McDONALD,

              Respondent - Appellee.

                     Appeal from the United States District Court
                        for the Eastern District of California
                     William B. Shubb, District Judge, Presiding

                             Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

         California State prisoner De Andre Cerrone Scott appeals pro se from the

district court’s judgment denying his 28 U.S.C. § 2254 habeas corpus petition

challenging his 2008 convictions for murder and robbery. We have jurisdiction

under 28 U.S.C. § 2253. We review de novo the district court’s denial of a habeas

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
corpus petition, see Murdaugh v. Ryan, 724 F.3d 1104, 1113 (9th Cir. 2013), and

we affirm.

      Scott contends that he was denied his Sixth Amendment right to a fair and

impartial jury when three jurors allegedly formed an opinion of guilt outside the

presence of the jury room and away from the remaining members of the jury. The

state court’s determination that the juror’s conversation did not infect the

deliberations with any sort of prejudice or bias was not contrary to, or an

unreasonable application of, clearly established federal law, nor based on an

unreasonable determination of the facts. See 28 U.S.C. § 2254(d); Harrington v.

Richter, 562 U.S. 86, 101-02 (2011). Moreover, Scott has failed to present any

evidence that would overcome the presumption that the state court’s credibility

findings are correct. See 28 U.S.C. § 2254(e)(1).

      We treat Scott’s briefing of additional issues as a request to expand the

certificate of appealability. So treated, the request is denied. See 9th Cir. R. 22-

1(e); Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir. 1999) (per curiam).

      AFFIRMED.




                                          2                                    14-16653